DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 3/1/2021 has been entered. Claims 1-7, 9-13 and 15-19 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(a) rejection previously set forth in the non-final Office Action mailed 11/27/2020.	

The examiner notes that example language which could be utilized to overcome the 101 rejection listed below, is included in the response to arguments section. The examiner directs the applicant to the response to arguments section to see the proposed language which can be used to overcome the 101 rejections.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The claim(s) recite(s) a generic aftertreatment system with no specifics, then a controller which performs a number of mental processes (obtaining a signal, making a model utilizing the signal, obtaining some more signals, improve the model based upon the additional signals and then create another signal). This judicial exception is not integrated into a practical application because the claim overall is just a way of doing a process, however, it is not how to actually perform the process as the process ends in a signal. Since there is no specific structure to the apparatus, there is no nexus between the generation of the urea injection control signal and aftertreatment system. To improve the patentability of the claim, it is recommended to specify the structure which receives the urea injection control signal and the structure then reacts to control the urea injection (also see the response to arguments section below for specific claim language to utilize). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because 

Claims 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The claim(s) recite(s) an electronic control unit with a generic processor and memory which performs a number of mental processes (obtaining a signal, making a model utilizing the signal, obtaining some more signals, improve the model based upon the additional signals and then create another signal). This judicial exception is not integrated into a practical application because the claim overall is just a way of doing a process, however, it is not how to actually perform the process and ends in a signal. Since there is no specific structure to the apparatus, there is no nexus between the generation of the urea injection control signal and aftertreatment system. To improve this portion, it is recommended to specify the structure which receives the urea injection control signal and the structure then reacts to control the urea injection (also see the response to arguments section below for specific claim language to utilize). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only recite a generic processor and memory.

Claims 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The claim(s) recite(s) a non-transitory computer readable medium which cause a processor to perform a number of mental processes (obtaining a signal, making a model utilizing the signal, obtaining some more signals, improve the model based upon the additional signals and then create another signal). This judicial exception is not integrated into a practical application because the claim overall is just a way of doing a process, however, it is not how to actually perform the process and ends in a signal. Since there is no specific structure to the apparatus, there is no nexus between the generation of the urea injection control signal and aftertreatment system. To improve this portion, it is recommended to specify the structure which receives the urea injection control signal and the structure then reacts to control the urea injection (also see the response to arguments section below for specific claim language to utilize). The claim(s) does/do not include additional elements that are 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2012/0310507, hereinafter Auckenthaler in view of United States Application Publication No. 2008/0010974, hereinafter Frazier and United States Application Publication No. 2012/0060476, hereinafter Pfister.
Regarding claims 1 and 5, Auckenthaler teaches a system, comprising: an aftertreatment system configured to treat emissions from an engine via a catalyst (item 2); and a controller (paragraphs [0021]-[0029] configured to: obtain one or more engine signals representative of operations of the engine, (paragraph [0041]); execute a model to derive an estimated catalyst emission based on the one or more engine signals (paragraphs [0041]-[0042]); obtain, via sensors (items 4-7), one or more catalyst signals representative of catalyst performance (paragraph [0042]); generate an adaptation signal to a digital twin of a catalyst configured to improve accuracy of the model based on the one or more catalyst signals (paragraph [0042]); apply the digital twin of the catalyst and the estimated catalyst emission to generate a urea injection control signal (paragraph [0048]); and transmit the urea injection control signal via an actuator (item 3) to control an urea injection (paragraph [0048]), wherein the digital twin of the catalyst mirrors a specific selective catalytic reduction (SCR) system (paragraphs [0041]-[0042]), wherein the controller is configured to generate the adaptation signal by deriving a desired theta set-point based on a real-time optimization of a function J = f(eNO, eNH3 ) where eNO is a nitrogen oxide (NOx) error derived by computing a first absolute difference between an estimated NOx emission derived via the model and a measured NOx emission sensed from a NOx sensor disposed downstream of the catalyst (paragraph [0042]), and eNH3 is an ammonia error derived by computing a second absolute difference between an estimated ammonia emission derived via the model and a measured ammonia emission sensed from an ammonia sensor disposed downstream of the catalyst (paragraph [0042]).
Auckenthaler fails to teach modeling the estimated catalyst emission is also based on an expected catalyst degradation determined by applying an elapsed catalyst operation time to a total adsorption capacity lookup table.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the estimated catalyst emission based on the expected catalyst degradation by applying an elapsed time and a lookup table because it would account for the NOx conversion efficiency over time (Frazier, paragraph [0053]).
Auckenthaler and Frazier fail to teach the one or more signals comprising an engine run time.
Pfister teaches an exhaust after-treatment system in which it is useful to track certain operating conditions to achieve a sharper distinction between defective and intact exhaust after-treatment components which includes engine run time (Pfister, paragraph [0014]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to had one of the engine signals comprise an engine run time because it is useful to track certain operating conditions to achieve a sharper distinction between defective and intact exhaust after-treatment components (Pfister, paragraph [0014]).
Auckenthaler, Frazier and Pfister are silent as to the real-time optimization comprises an algebraic sum of errors, a sum of root mean square estimate of errors, or a combination thereof. However, using an algebraic sum of error or room mean square estimate of errors is routine experimentation and would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determine the real-time optimization by utilizing an algebraic sum of errors, a sum of root mean square estimate of errors.
Regarding claim 2, Auckenthaler teaches wherein the controller is configured to analyze a difference between a reference signal and the estimated catalyst emission and to generate the adaptation signal based on the difference (paragraphs [0041]-[0042]).
Regarding claim 3, Auckenthaler teaches wherein the reference signal comprises an NH3 emissions reference signal, a NOx emissions reference signal, or a combination thereof (paragraph [0042]).

Regarding claim 6, Auckenthaler teaches wherein the controller is configured to apply the adaptation signal to derive a corrected ammonia storage theta set-point, and wherein the controller is configured to apply the corrected theta set-point, the adaptation signal and the estimated catalyst emission to generate the urea injection control signal (paragraphs [0041]-[0042] and [0048]-[0049]).
Regarding claim 7, Auckenthaler teaches wherein the estimated catalyst emission comprises an estimated NH3 emissions (paragraph [0042]).
Regarding claim 9, Auckenthaler teaches wherein the catalyst comprises a selective catalytic reduction (SCR) system (paragraph [0038]).
Regarding claims 10 and 13, Auckenthaler teaches an electronic control unit (paragraphs [0021]-[0029]), comprising: a processor operatively coupled to a memory (paragraph [0018] and [0021]), wherein the processor is programmed to execute instructions on the memory to: obtain one or more engine signals representative of operations of an engine (paragraph [0041]); execute a model to derive an estimated catalyst emission based on the one or more engine signals (paragraphs [0041]-[0042]); obtain, via sensors (items 4-7), one or more catalyst signals representative of catalyst performance (paragraph [0042]); generate an adaptation signal to a digital twin of a catalyst configured to improve accuracy of the model based on the one or more catalyst signals (paragraph [0042]); apply the digital twin of the catalyst and the estimated catalyst emission to generate a urea injection control signal (paragraph [0048]); and transmit the urea injection control signal via an actuator (item 3) to control an urea injection (paragraph [0048]), wherein the digital twin of the catalyst mirrors a specific selective catalytic reduction (SCR) system (paragraphs [0041]-[0042]), wherein the processor is programmed to execute instructions on the memory to generate adaptation signal by deriving a desired theta set-point based on a real-time optimization of a function J = f(eNO, eNH3 ) where eNO is a nitrogen oxide (NOx) error derived by computing a first absolute difference between an estimated NOx emission derived via the model and a 
Auckenthaler fails to teach modeling the estimated catalyst emission is also based on an expected catalyst degradation determined by applying an elapsed catalyst operation time to a total adsorption capacity lookup table.
Frazier teaches a system for determining NOx conversion efficiency in which the total time the catalyst is above a critical temperature is looked up on a table to determine the degree of degradation of the catalyst which indicates the NOx conversion efficiency (Frazier, paragraph [0053]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the estimated catalyst emission based on the expected catalyst degradation by applying an elapsed time and a lookup table because it would account for the NOx conversion efficiency over time (Frazier, paragraph [0053]).
Auckenthaler and Frazier fail to teach the one or more signals comprising an engine run time.
Pfister teaches an exhaust after-treatment system in which it is useful to track certain operating conditions to achieve a sharper distinction between defective and intact exhaust after-treatment components which includes engine run time (Pfister, paragraph [0014]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to had one of the engine signals comprise an engine run time because it is useful to track certain operating conditions to achieve a sharper distinction between defective and intact exhaust after-treatment components (Pfister, paragraph [0014]).
Auckenthaler, Frazier and Pfister are silent as to the real-time optimization comprises an algebraic sum of errors, a sum of root mean square estimate of errors, or a combination thereof. However, using an algebraic sum of error or room mean square estimate of errors is routine experimentation and would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determine the real-time optimization by utilizing an algebraic sum of errors, a sum of root mean square estimate of errors.

Regarding claim 12, Auckenthaler teaches wherein the processor is programmed to execute instructions on the memory to execute the model to derive an estimated NH3 catalyst storage based on the one or more engine signals and on the expected catalyst degradation, and wherein the controller is configured to apply the estimated NH3 catalyst storage, the adaptation signal, and the estimated catalyst emission to generate the urea injection control signal (paragraphs [0041]-[0042] and [0048]-[0049]).
Regarding claims 15 and 19, Auckenthaler teaches One or more non-transitory computer-readable media storing one or more processor-executable instructions wherein the one or more instructions, when executed by a processor of a controller, cause acts to be performed (paragraphs [0021]-[0029]) comprising: obtaining, via sensors (items 4-7), one or more engine signals representative of operations of an engine (paragraph [0041]); executing a model to derive an estimated catalyst emission based on the one or more engine signals (paragraphs [0041]-[0042]); obtaining one or more catalyst signals representative of catalyst performance (paragraph [0042]); generating an adaptation signal to a digital twin of a catalyst configured to improve accuracy of the model based on the one or more catalyst signals (paragraph [0042]); applying the digital twin of the catalyst and the estimated catalyst emission to generate a urea injection control signal (paragraph [0048]); and transmitting the urea injection control signal to control an urea injection via an actuator (paragraph [0048] and item 3), wherein the digital twin of the catalyst mirrors a specific selective catalytic reduction (SCR) system (paragraphs [0041]-[0042]), wherein the acts to be performed comprise generating the adaptation signal by deriving a desired theta set-point based on a real-time optimization of a function J = f(eNO, eNH3 ) where eNO is a nitrogen oxide (NOx) error derived by computing a first absolute difference between an estimated NOx emission derived via the model and a measured NOx emission sensed from a NOx sensor disposed downstream of the catalyst (paragraph [0042]), and eNH3 is an ammonia error derived by computing a second absolute difference between an estimated ammonia emission derived via the model and a measured ammonia emission sensed from an ammonia sensor disposed downstream of the catalyst (paragraph [0042]).

Frazier teaches a system for determining NOx conversion efficiency in which the total time the catalyst is above a critical temperature is looked up on a table to determine the degree of degradation of the catalyst which indicates the NOx conversion efficiency (Frazier, paragraph [0053]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the estimated catalyst emission based on the expected catalyst degradation by applying an elapsed time and a lookup table because it would account for the NOx conversion efficiency over time (Frazier, paragraph [0053]).
Auckenthaler and Frazier fail to teach the one or more signals comprising an engine run time.
Pfister teaches an exhaust after-treatment system in which it is useful to track certain operating conditions to achieve a sharper distinction between defective and intact exhaust after-treatment components which includes engine run time (Pfister, paragraph [0014]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to had one of the engine signals comprise an engine run time because it is useful to track certain operating conditions to achieve a sharper distinction between defective and intact exhaust after-treatment components (Pfister, paragraph [0014]).
Auckenthaler, Frazier and Pfister are silent as to the real-time optimization comprises an algebraic sum of errors, a sum of root mean square estimate of errors, or a combination thereof. However, using an algebraic sum of error or room mean square estimate of errors is routine experimentation and would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determine the real-time optimization by utilizing an algebraic sum of errors, a sum of root mean square estimate of errors.
Regarding claim 16, Auckenthaler teaches wherein the acts to be performed comprise analyzing a difference between a reference signal and the estimated catalyst emission and to generate the adaptation signal based on the difference (paragraphs [0041]-[0042]).

Regarding claim 18, Auckenthaler teaches wherein the acts to be performed comprise executing the model to derive an estimated NH3 catalyst storage based on the one or more engine signals and on the expected catalyst degradation, and wherein the controller is configured to apply the estimated NH3 catalyst storage, the adaptation signal, and the estimated catalyst emission to generate the urea injection control signal (paragraphs [0041]-[0042] and [0048]-[0049]).
Auckenthaler and Frazier are silent as to the real-time optimization comprises an algebraic sum of errors, a sum of root mean square estimate of errors, or a combination thereof. However, using an algebraic sum of error or room mean square estimate of errors is routine experimentation and would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determine the real-time optimization by utilizing an algebraic sum of errors, a sum of root mean square estimate of errors.

Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.
The examiner firstly notes that the same arguments have been previously made in prior responses provided by the applicant. As the same arguments have been previously made with no response regarding the Examiner’s response, the same responses to arguments are provided below.
Regarding applicant’s argument that it has been long held precedence that controllers configured for operating or otherwise controlling machinery recite sufficient subject matter for patentability purposes is not found persuasive. The fact that it might have been a long held precedence that controllers configured for operating or otherwise controlling machinery recite sufficient subject matter for patentability purposes does not change that fact that the current guidance (from 2019) states that the judicial exception needs to be integrated into a practical application in order for the subject matter to be patent eligible. In this case, the exception is not integrated into a practical application because the process ends in a signal and therefore is not integrated. The structure which receives the signal needs to be present in 
The examiner suggests to utilize similar language as recited in paragraph [0036] of applicant’s specification. Specifically, the examiner suggests to positively recite the portion of paragraph [0036] which describes the receiving of the signal and the modulating of the actuator after the transmitting step as a new step. For example, claim language (for claim 1 and similar language could be utilized for the other independent claims) which could be utilized to help to overcome the 101 rejections is:

“modulate an actuator to provide the desired quantity of urea injection to the aftertreatment system based upon the transmitted urea injection control signal”

Regarding applicant’s argument that Auckenthaler and Frazier do not recite the subject matter of “generating the adaptation signal… or a combination thereof” is not found persuasive. The applicant has not provided any reasoning as to why the prior art does not teach the specified limitations other than just stating that the prior art does not teach the specified limitations. As illustrated in the rejection above, Auckenthaler teaches the determination of an error of NOx and an error of NH3 which are then utilized for the correction (adaptation signal) of the state variables of the estimating models. The use of algebraic sum of errors, a sum of root mean square estimate of errors, or a combination thereof is considered to be routine experimentation and therefore would have been obvious to one of ordinary skill in the art. Therefore, based upon the teachings of Auckenthaler and Frazier, the instant claims would have been obvious.
Additionally, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798